Citation Nr: 0913187	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-06 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The Veteran had active military service from August 1952 to 
July 1954 and from June 1955 to June 1958.  During the first 
period of service, he had over 1 year and 4 months of foreign 
and/or sea service.  His decorations included the Korean 
Service Medal.  He died in August 2001.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for 
the cause of the Veteran's death.  

The appellant submitted additional evidence to the Board with 
a waiver of RO review in accordance with 38 C.F.R. § 20.1304 
(2008).  


FINDINGS OF FACT

1.  The Veteran died in August 2001.  The death certificate 
lists the immediate cause of death as sudden cardiac death.  

2.  During the Veteran's lifetime, service connection was 
established for chronic dermatophytosis of the feet and 
bilateral lower extremities (rated 30 percent disabling); and 
tinea versicolor of the chest, back and shoulders (rated 10 
percent disabling); the combined rating was 40 percent.  

3.  The Veteran is not shown to have manifested complaints or 
findings of elevated blood readings or a heart disorder in 
service or for many years thereafter... 

4.  The fatal hypertension and heart disease are not shown to 
be due to any event or incident of his active service.  
4.  The veteran is not shown to have had any residuals of a 
cold injury that can be linked to a documented event or 
incident of his active service, including his active duty 
performed in Korea.  

5.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the Veteran's demise.  



CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by hypertension and 
coronary arteriosclerosis due to disease or injury that was 
incurred in or aggravated by active service; nor may either 
be presumed to have been incurred therein; nor was either 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1310, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), 3.310, 3.312 (2008).  

2.  A service-connected disability did not cause or 
contribute materially or substantially in producing the 
Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1310, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), 3.310, 3.312 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in her 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In letters dated in July 2004 and June 2006, the appellant 
was provided notice regarding what information and evidence 
is needed to substantiate a claim for service connection for 
the cause of the Veteran's death, as well as what information 
and evidence must be submitted by the appellant, what 
information and evidence will be obtained by VA, and the need 
to submit any outstanding evidence that pertained to the 
claim.  In the June 2006 letter, the appellant was 
specifically advised of how disability ratings and effective 
dates are assigned.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service VA and 
private treatment records, death certificate, and the 
appellant's statements in support of the claim.  

As discussed, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The appellant and her 
representative have been an active participant in the claims 
process and have been fully informed of the status of the 
claim.  

Thus, the record demonstrates that the appellant had actual 
knowledge of what was needed to substantiate the claim, which 
cured any defect in the notice provided.  See Sanders, supra.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Id.  

As such, there is no indication that there is any prejudice 
to the appellant in considering this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and hypertension or heart 
disease becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a 
service-connected disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

During his lifetime, the Veteran had established service 
connection for chronic dermatophytosis of the feet and 
bilateral lower extremities, rated 30 percent disabling; and 
tinea versicolor of the chest, back and shoulders, rated 10 
percent disabling.  His combined rating was 40 percent.  He 
died in August 2001.  The death certificate listed the 
immediate cause of death as that of sudden cardiac death.  An 
autopsy was not performed.  

The private medical records show that, in August 2001, the 
Veteran collapsed while he was home with his spouse.  When 
the paramedics arrived, he was in defibrillation.  Upon 
arrival in the emergency room, he was eventually 
resuscitated.  Left and right heart catheterization, coronary 
angiography, and left ventriculopathy were performed, which 
revealed significant hypokinesis of the left ventricle, 
enlargement of the right ventricle, mild pulmonary 
hypertension, and moderately diffuse coronary artery disease.  
His outlook was deemed to be poor and support was withdrawn.  
He died shortly thereafter.  

In a November 2001 statement, a private physician noted that 
the Veteran had undergone prior treatment at the private 
facility in December 1999 for evaluation of hypertension and 
chest pain with a negative stress test.  

The Veteran's service treatment record is negative for 
complaints or findings of hypertension or coronary artery 
disease during his periods of active duty.  The documents 
from the first period of service show that the Veteran was 
treated for tinea corporis on the upper chest and neck in 
April 1953, apparently when he was serving in Korea.  In July 
1953, he was treated for athlete's feet.  

In June 1954, during his second period of service, the 
Veteran was treated for tinea versicolor.  At the time of his 
separation examination in May 1958, the Veteran reported that 
he had or had had athlete's feet.  He denied having had or 
ever having had palpation or pounding heart, pain or pressure 
in the chest, or high or low blood pressure.  

In connection with an initial VA examination in May 1959, the 
Veteran reported having had skin eruption since 1953 in 
Korea.  He had itching and bleeding between toes and on the 
feet.  The diagnoses reported at that time were those of 
tinea versicolor and trichophytosis of the feet.  

When examined by VA in September 1965, the diagnoses were 
those of trichophytosis of the feet and history of tinea 
versicolor of the chest and shoulders.  

In connection with a VA examination in May 1975, the Veteran 
related a history of having a foot infection in service and 
thereafter.  His feet perspired a lot, and he had to wear 
white socks.  The pertinent diagnosis was that of moderate 
trichophytosis of the feet.  

The Veteran was hospitalized at VA in June 1991 for a 
recurrent deep vein thrombosis of the left leg.  He was noted 
to have a history of earlier event in September 1988.  

Thus, the VA and private medical reports do not show that 
either hypertension or coronary artery disease was present in 
service or manifest to a degree of 10 percent or more within 
one year of his discharge from active service.  

In addition, there is no competent evidence that serves to 
causally link the development of either hypertension or heart 
disease to any event or incident of active service or any 
service-connected disability.  

The appellant and her representative assert that the Veteran 
sustained a cold injury during his service in Korea during 
the Korean Conflict and that his heart condition was causally 
related to this exposure.  

The representative notes that his service-connected skin 
disability included symptoms frequently associated with cold 
injuries, such as scaling of the feet and maceration of the 
skin between the toes.  Moreover, he opines that such cold 
injuries are known to be associated with ischemia and 
vascular problems.  

However, the appellant and her representative have not 
submitted any competent evidence to support these lay 
assertions.  They are not competent to provide a diagnosis or 
an opinion relating a diagnosis to the service.  See 
Espiritu, supra.  Hence, their statements alone are not 
sufficient to support a favorable determination in this case.  

In addition, in reviewing the entire record, the Board finds 
no factual basis to support the appellant's lay assertions 
that the Veteran, in fact, suffered a cold injury in 
connection with his active duty in Korea.  The Veteran's own 
statements in service and over the years are clearly 
inconsistent with the appellant's current assertions and 
seriously damage the credibility of the claimed factual 
premise.  

Therefore, without a showing of a cold injury or related 
history or findings, the Board finds that it is not necessary 
to refer this case for further medical review and an opinion 
to address the medical theory presented on behalf of the 
appellant in this case.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (a veteran is required to show some causal 
connection between his disability and his military service).  

Hence, the Board finds that VA has complied, to the extent 
required, with the duty-to- assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  

In conclusion, the Board finds that the evidence 
preponderates against the appellant's claim.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Accordingly, the claim for service connection for the cause 
of the Veteran's death must be denied.  



ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


